DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vansteenkiste et al [US 2021/0191650 A1].
	As to claims 1, 9, and 17, Vansteenkiste et al teach a method comprising:
receiving, by a memory subsystem, a plurality of streams of memory requests, wherein each stream of memory requests is associated with a source [e.g., Req. Queue 1 510.1, Req. Queue n 510.n in fig. 5; “Each client device 210, as part of its respective operation, relies on sending input/output (I/O) requests to storage system 280 to write data, read data, and/or modify data.  Specifically, each client device 210 can transmit I/O requests to read, write, store, communicate, propagate, and/or transport instructions, data, computer programs, software, code, routines, etc., to storage system 280” in paragraph 0030]; 
determining a bandwidth allocation for each of the plurality of streams of memory requests, wherein each bandwidth allocation represents a portion of a total bandwidth of 
assigning a set of credits from a total set of credits managed by the memory subsystem to each stream of memory requests based on the bandwidth allocations for each stream of memory requests from the plurality of streams of memory requests [e.g., “that the first token bucket and the second token bucket are respectively configured with a first token bucket capacity and a second token bucket capacity; that the first token bucket capacity defines a maximum number of tokens that may be stored in the first token bucket; that the second token bucket capacity defines a maximum number of tokens that may be stored in the second token bucket” in paragraph 0013; “determining the throughput parameter by retrieving the throughput of each storage node of a set of nodes in the distributed storage system; retrieving a utilization rate of each storage node of the set; for each of the storage nodes of the set in the distributed storage system, generating an estimated preferred throughput per storage node by dividing the throughput by the utilization rate; summing throughputs of each of the storage nodes of the set into a backend throughput” in paragraph 0013; “Each of the plurality of token buckets in such an aspect will be provided with a share of the total throughput.  When, for example, two token buckets are available for handling requests with a total 
determining a memory command from a memory command queue of the memory subsystem for issuance, wherein each memory command in the memory command queue is associated with a stream of memory requests of the plurality of streams of memory requests and the determining the memory command is based on the credits assigned to each stream of memory requests such that memory commands associated with a stream of memory requests with a higher number of assigned credits is given priority for issuance over memory commands associated with a stream of memory requests with a lower number of assigned credits [e.g., “In response to the token bucket 516 not including a sufficient quantity of tokens in the current volume 518 as required by the corresponding request operation in the request queue 510, the request operation remains in the request queue 510 and does not pass to the storage manager 540.  Accordingly, inhibiting the passing of a request to the storage manager 540 provides a form of throttling of the requests and allows other request queues 510 that may be associated with a token bucket 516 that includes a sufficient quantity of tokens to forward their request to the storage manager 540 in a priority order” in paragraph 0045; “Alternatively, additional tokens may be provided to the token buckets based on a class associated with each bucket.  For example, classes that have higher 
As to claims 2 and 10, Vansteenkiste et al teach wherein each source of the plurality of streams of memory requests is an application on a host system [e.g., “Clients 110 may host or interface with one or more applications that use data stored in distributed storage system 100.  Such an application could, for example, be a dedicated software application running on a client computing device” in paragraph 0024].
As to claims 3 and 11, Vansteenkiste et al teach allocating a credit for the memory command from the credits assigned to the stream of memory requests associated with the memory command; and issuing the memory command to fulfill a corresponding memory request [e.g., “The specific quantity of tokens required for the request is illustrated as token outflow 524 and reduces the current volume 518 of tokens by the respect quantity of tokens passing through the token outflow 524.  By way of example, a single request may be debited one token for each byte in the request.  In this way, the requests in the request queue may be processed at a guaranteed average rate of x bytes per second” in paragraph 0044].
As to claims 4 and 12, Vansteenkiste et al teach wherein determining the memory command for issuance comprises: selecting a stream of memory requests from the plurality of streams of memory requests with a highest number of assigned credits, determining (1) whether there are memory commands for the selected stream of memory requests in the memory command queue and (2) whether there are any 
As to claims 5 and 13, Vansteenkiste et al teach wherein determining the memory command for issuance further comprises: determining, in response to determining that (1) there is a memory command for the selected stream of memory requests in the memory command queue and (2) there is a remaining credit for the 
As to claims 6 and 14, Vansteenkiste et al teach wherein determining the memory command for issuance further comprises:  determining, in response to determining that there is a pending memory command associated with the selected stream of memory requests that is the oldest memory command for a row in the memory component, whether one or more memory commands can be identified in the memory command queue that (1) has either already been granted a credit or is associated with the selected stream of memory requests or (2) corresponds to a row in the memory component in which a column command, which is the oldest column command for the row, is associated with a stream of memory requests that has credits available; and selecting an earliest memory command from the one or more memory commands [e.g., “For example, the request queues may be configured as priority queues that prioritize streams of related requests that are already in progress (e.g., previous requests that have already been granted tokens)” in paragraph 0042; “In this way, the requests in the request queue may be processed at a guaranteed average rate of x bytes per second, while overload of the backend of the distributed storage system can be avoided” in paragraph 0044; “In response to the token bucket 516 not including a sufficient quantity of tokens in the current volume 518 as required by the corresponding request operation in the request queue 510, the request operation 
As to claim 18, Vansteenkiste et al teach wherein determining the memory command for issuance comprises: selecting a stream of memory requests from the plurality of streams of memory requests with a highest number of assigned credits; determining (1) whether there are memory commands for the selected stream of memory requests in the memory command queue and (2) whether there are any remaining credits for the selected stream of memory requests; selecting a next stream of memory requests from the plurality of streams of memory requests with a next highest number of assigned credits in response to determining that (1) there are no memory commands for the selected stream of memory requests in the memory command queue or (2) there are no remaining credits for the selected stream of memory requests; determining, in response to determining that (1) there is a memory command for the selected stream of memory requests in the memory command queue and (2) there is a remaining credit for the selected stream of memory requests, whether a memory command in the memory command queue that is associated with the selected stream of memory requests is the oldest memory command for a row in the memory component; and selecting the next stream of memory requests from the plurality of streams of memory requests with the next highest number of assigned credits in response to determining that no pending memory command in the memory .

Allowable Subject Matter
Claims 7, 8, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Benisty et al [US 2018/0189522 A1] teach a credit based arbitration scheme.
Lodha et al [US 2003/0223430 A1] teach a credit token scheme.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/25/2022